Order, entered on Or about August 25, 1964, vacating an order of October 19, 1963, which dismissed the action pursuant to CPLR 3404, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $30 costs and disbursements to appellants, *787and the motion to vacate denied. This action was marked “off” on the call of the calendar on October 19, 1962 and, pursuant to CPLR 3404 was dismissed on October 19, 1963. No action was taken by plaintiff from the time of the default in answering the calendar until he moved to vacate the dismissal in May, 1964. To excuse such conduct a satisfactory explanation is required (see Diezelski v. Food Fair Stores, 18 A D 2d 724). The explanation offered is not only insufficient but it is unconvincing as well. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.